ORDER DENYING APPEAL
After review of the file and the various custodial hearings and orders therein, we conclude that the November 17, 2014 Order was made in the best interest of the minor, child Sage Brown and we find no factual or legal basis for further review.
The jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but we shall not set aside factual determinations supported by substantial evidence, II CCOJ, Chap. 2, Sec. 202.
We therefore ORDER AS FOLLOWS:
The Appeal is denied and the Judgment of the Tribal Court affirmed.